DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on March 14, 2022
Status of claims within the present application:
Claims 1 – 7 and 9 – 21 are pending.
Claims 1 – 2, 6, 9 – 11, 13, 16, and 18 are amended.
Claim 8 is cancelled.
Claim 21 is new.

Response to Arguments
Applicant’s arguments with respect to claim 1 – 7, 9 – 18 and 20 - 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 – 7, 9 – 18, and 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140208112 A1 to McDonald et al., (hereinafter, “McDonald) in view of US 20160337351 A1 to Spencer et al., (hereinafter, “Spencer”) and US 20170195316 A1 to Murdoch.
Regarding claim 1, McDonald teaches a method comprising: receiving, by a first user device, from a second user device, an access token, the access token generated by the second user device using a primary access identifier, a variable value, and a salt; [McDonald, para. 34 discloses the first device 102 may be a near field communication (NFC) card that, when brought within range of the second device 104, transmits the encrypted account credential 114 and the first share 116 of the master key to the second device 104. In this way, the user has his or her username and password automatically transmitted to the second device 104 in a secure manner for authentication. Various additional security measures may also be implemented in conjunction with the encrypted account credential 114, such as, the encrypted account credential 114 may further include randomized data. Also, a digital signature may be transmitted with the encrypted account credential 114 to the second device 104 for authenticity and to prevent tampering. Further, the master key may be encrypted with a master password for additional security] storing, by the first user device, the access token, the variable value, and the salt; [McDonald, para. 22 discloses an encrypted account credential 114 may be selected by a user of first device 102 for a particular account. Processor 114 of first device 102 may associate a first share 116 of a master key assigned to the encrypted account credential 114 and may command the transmission of the encrypted account credential 114 and the first share 116 via I/F 124 to the second device 104. It should be appreciated that memory 112 may store multiple encrypted account credentials (1-N) 114 and associated shares 116 for various different accounts. Para. 23 discloses second device 104 under control of processor 140 may receive the first share 116 of the master key and the encrypted account credential 114 from the first device 102. The second device 104 may reconstruct the master key 180 with the first share 116 of the master key received from the first device 102 and a second share 144 of the master key stored in memory 142 at the second device 104. Based upon the reconstructed master key 180, second device 104 may then decrypt the encrypted account credential 114 with the reconstructed master key 180 such that it has the complete decrypted account credential 182.] and transmitting the authorization request message to a remote server computer that then determines the primary access identifier and then uses the primary access identifier to determine if a user of the first user device is authorized to conduct the interaction [McDonald, para. 35 discloses a user may wish to log onto a website on their home computer [second device 104]. The encrypted account credential 114 and the first share 116 of the master key may be stored on a mobile device (e.g., cell phone, tablet, etc.) [first device 102]--instead of being stored on the home computer. Communication between the mobile device 102 and the home computer 104 allows the mobile device 102 to provide the encrypted account credential 114 and the first share 116 of the master key to the home computer 104 and performs an authentication process on the home computer's behalf. the home computer 104 may: receive the first share 116 of the master key and the encrypted account credential 114; reconstruct the master key 180 with the first share 116 of the master key received from the mobile device 102 and the second share 144 of the master key stored at the second device 104; decrypt the encrypted account credential 114 with the reconstructed master key 180; and enable access to an account (e.g., bank account 172, on-line store account 174, medical account 176, etc.) for a user based on the decrypted account credential 182], but McDonald does not teach , wherein the variable value comprises a counter value that is an incremented value and that identifies the first user device in an interaction; providing, by the first user device to an access device in the interaction, the access token, the variable value, and the salt, the access device thereafter generating an authorization request message comprising the access token, the variable value, and the salt,
However, Spencer does teach providing, by the first user device to an access device in an interaction, the access token, the variable value, and the salt, the access device thereafter generating an authorization request message comprising the access token, the variable value, and the salt. [Spencer, para. 46 discloses the first device 235, which has been authorized, passes 225 authorization credentials, including device trait characteristics and a user identification, to the authentication server 230 for authentication. The user identification can be those conventionally used such as an e-mail address, user name, pin number, password, user information, or biometric. Para. 47 discloses if authentication is successful, first device 235 receives 240 a successful authentication response. Para. 40 discloses a user having an identification code and the act of transmitting the first device trait characteristics includes salting the first device trait characteristics with the user identification code and/or user information, and the act of transmitting a second device trait characteristics includes salting the second device trait characteristics with the user identification code and/or user information. Importantly, in one embodiment the salting of first device and second device are independent. The salting is with the user identification code in combination with a password, PIN, user biometric information, or image code information.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Spencer’s system with McDonald’s system, with a motivation to provides an abstraction layer, replacing different authorization constructs (e.g., username and password) with a single token understood by a resource server. This abstraction enables issuing access tokens more restrictive than the authorization grant used to obtain them, as well as removing a resource server's need to understand a wide range of authentication methods. [Spencer, para. 56]
However, McDonald in view of Spencer does not teach, wherein the variable value comprises a counter value that is an incremented value and that identifies the first user device in an interaction, but Murdoch does teach, wherein the variable value comprises a counter value that is an incremented value and that identifies the first user device in an interaction. [Murdoch, para. 13 discloses the event related variable may comprise a counter and the update algorithm may comprise the monotonic incrementing (or decrementing) of the counter. Para. 99 discloses the client may obtain the value of a dynamic variable. In some embodiments the value of the dynamic variable may be based on a counter maintained by the client. In some embodiments the client may synchronize its value of such a counter with the corresponding counter value maintained by the server. In some embodiments the value of the dynamic variable may be based on an external data element that the client may receive for example in a message from the server.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Murdoch’s system with modified McDonald’s system, with a motivation to generate passcode verifier data element by calculating it with an irreversible function of not only the passcode value but also the high entropy passcode-blinding data element value which would make an exhaustive search attack would be computationally infeasible [Murdoch, para. 247]

Regarding claim 2, modified McDonald teaches the method of claim 1, further comprising: receiving, by the first user device, from the second user device, an encrypted version of the primary access identifier; [McDonald, para. 34 discloses the first device 102 may be a near field communication (NFC) card that, when brought within range of the second device 104, transmits the encrypted account credential 114 and the first share 116 of the master key to the second device 104. In this way, the user has his or her username and password automatically transmitted to the second device 104 in a secure manner for authentication. Various additional security measures may also be implemented in conjunction with the encrypted account credential 114, such as, the encrypted account credential 114 may further include randomized data. Also, a digital signature may be transmitted with the encrypted account credential 114 to the second device 104 for authenticity and to prevent tampering. Further, the master key may be encrypted with a master password for additional security], but McDonald does not teach providing, by the first user device to the access device in the interaction, the encrypted version of the primary access identifier, wherein the authorization request message further comprises the encrypted version of the primary access identifier, and wherein the remote server computer decrypts the encrypted version of the primary access identifier to determine the primary access identifier.
However, Spencer does teach providing, by the first user device to the access device in the interaction, the access token, the variable value, and the salt, the access device thereafter generating an authorization request message comprising the access token, the variable value, and the salt. [Spencer, para. 50 discloses first device 235 sends the scanned access code 250, such as a QR credential, to authentication server 230. Upon receipt of the access code, authentication server 230 associates the User ID or Device ID from first device 235 with the resource server 215 hosting the server application that initially requested the QR code. Device ID is a unique string that is created by authentication server 230 when the user registers a device with authentication server 230. It is assigned to the user's authentication server account and passed to the registered device. The User ID here refers to a unique string that is created by authentication server 230 and associated with a user account when a user account is created in authentication server 230. This association acts as a secure resource authorization code or credential for subsequent login attempts to the secure resource. Para. 51 discloses this system can also be used to gain access to the resource for first device 235. Upon receipt of the access code from the authenticated first device, first device 235, having been authenticated, can now provide access to the secure resource for future direct access. Optionally only after the following steps 5-8 are performed does first device 235, whenever authenticated, have direct access to the secure resource on resource server 215. Para 56 discloses the resource server is also the authorization server, but in an alternative embodiment, the resource server and authorization server are distinct. The token can denote an identifier used to retrieve the authorization information or can self-contain the authorization information in a verifiable manner (e.g., a token string consisting of some data and a signature). Additional authentication credentials, can be required in order for the client to use a token.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Spencer’s system with McDonald’s system, with a motivation to provides an abstraction layer, replacing different authorization constructs (e.g., username and password) with a single token understood by a resource server. This abstraction enables issuing access tokens more restrictive than the authorization grant used to obtain them, as well as removing a resource server's need to understand a wide range of authentication methods. [Spencer, para. 56]

As per claim 3, modified McDonald teaches the method of claim 1, wherein the first user device is a wearable device or a first mobile phone and the second user device is a card or a second mobile phone. [McDonald, para. 18 discloses as will be described, first and second devices 102 and 104 may be mobile devices, non-mobile devices, wired devices, wireless devices, or any type of computing device. As an example, first and second devices 102 and 104 may be any type of computing device, such as: personal computers, desktop computers, laptop computers, mobile computers, mobile devices, wireless devices, personal digital assistants, wireless phones, cell phones, smart phones, tablets, near field communication (NFC) cards, or any type of mobile or non-mobile computing device. Para. 46 discloses he teachings herein may be incorporated into (e.g., implemented within or performed by) a variety of apparatuses (e.g., devices). For example, one or more aspects taught herein may be incorporated into a phone (e.g., a cellular phone), a personal data assistant ("PDA"), a tablet, a mobile computer, a laptop computer, a tablet, an entertainment device (e.g., a music or video device), a headset (e.g., headphones, an earpiece, etc.), a medical device (e.g., a biometric sensor, a heart rate monitor, a pedometer, an EKG device, etc.), a user I/O device, a computer, a wired computer, a fixed computer, a desktop computer, a server, a point-of-sale device, an entertainment device, a set-top box, or any other suitable device. These devices may have different power and data requirements]

As per claim 4, modified McDonald teaches the method of claim 1, further comprising: receiving, by a third user device, from the second user device, a subsequent access token generated by the second user device using the primary access identifier, a subsequent variable value and a subsequent salt; and storing, by the third user device, the subsequent access token, subsequent variable value and subsequent salt. [McDonald, para. 37 discloses generating and sharing a master key between multiple devices (e.g., first, second, third, etc., devices) using a secret sharing scheme. Each device may contain a "share" of the master key, and a number of the shares can be used simultaneously to recover the entire master key (N of M). Para. 39 discloses the first device may be an NFC-enabled mobile phone 402 storing the encrypted account credential 414 and the first share 416 of the master key. The second device may be a NFC card 420 (e.g., in a person's wallet) corresponding to the NFC-enabled mobile phone 402 that stores a second share 426 of the master key. By putting the two together [the NFC card 420 and NFC-enabled mobile phone 402] in close proximity, the NFC card 420 and NFC-enabled mobile phone 402 may transmit the encrypted account credential 414 and the first share 416 and the second share 426 of the master key to the account device 430. In this way, the account device 430 may: receive the first and second share 416 and 426 of the master key and the encrypted account credential 414; reconstruct the master key 440 with the first share 416 and the second share 426 received from the NFC card 420 and NFC-enabled mobile phone 402 with the third share 436 of the master key stored at the account device 430; decrypt the encrypted account credential 414 with the reconstructed master key 440; and enable access to an account (e.g., bank account 172, on-line store account 174, medical account 176, etc.) for a user based on the decrypted account credential 442. Thus, the use of multiple devices can increase security. It should be appreciated that any suitable number of devices can be used for security purposes. Further, unlocking functions can also be used to increase security.]

Regarding claim 5, modified McDonald teaches the method of claim 1, wherein the remote server computer determines the primary access identifier by decrypting the access token. [McDonald, para. 35 discloses reconstruct the master key 180 with the first share 116 of the master key received from the mobile device 102 and the second share 144 of the master key stored at the second device 104; decrypt the encrypted account credential 114 with the reconstructed master key 180; and enable access to an account (e.g., bank account 172, on-line store account 174, medical account 176, etc.) for a user based on the decrypted account credential 182.], but modified McDonald does not teach wherein the access token is generated by the second user device by encrypting the primary access identifier, variable value and salt using a cryptographic key
However, Murdoch does teach wherein the access token is generated by the second user device by encrypting the primary access identifier, variable value and salt using a cryptographic key. [Murdoch, para. 12 discloses the passcode-blinding data element may be generated once by the strong authentication token and may then be stored by the strong authentication token for future use. In some embodiments the strong authentication token may generate the passcode-blinding data element in an unpredictable way. In some embodiments the strong authentication token may generate the passcode-blinding data element in a way that is independent of the value of the passcode. For example, in some embodiments the strong authentication token may generate the passcode-blinding data element using a random number generator or a pseudo-random number generator. In some embodiments the passcode-blinding data element may comprise a random number that has been generated by a random number generator or a pseudo-random number generator. In some embodiments the strong authentication token may be adapted to erase from its memory any (temporary) copy of the passcode value that the user provided once the strong authentication token has used the passcode value to calculate the value of the passcode verifier data element. Also, in some embodiments the strong authentication token may be adapted to erase from its memory any (temporary) copy of the calculated passcode verifier data element once the strong authentication token has used the calculated passcode verifier data element to generate a dynamic authentication credential.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Murdoch’s system with modified McDonald’s system, with a motivation to generate passcode verifier data element by calculating it with an irreversible function of not only the passcode value but also the high entropy passcode-blinding data element value which would make an exhaustive search attack computationally infeasible [Murdoch, para. 247]

Regarding claim 6, modified McDonald teaches the method of claim 1, but modified McDonald does not teach further comprising: receiving, by the first user device, from the second user device, a diversified cryptographic key; generating, by the first user device, a verification cryptogram using the diversified cryptographic key, and providing, by the first user device to the access device in the interaction, the verification cryptogram, wherein the authorization request message further comprises the verification cryptogram, and wherein the remote server computer uses the verification cryptogram to determine if the user of the first user device is authorized to conduct the interaction. 
However, Murdoch does teach further comprising: receiving, by the first user device, from the second user device, a diversified cryptographic key; generating, by the first user device, a verification cryptogram using the diversified cryptographic key; [Murdoch, para. 194 discloses calculating the dynamic authentication credential from the calculated passcode verifier data element value, the obtained dynamic variable value and the obtained cryptographic credential generation key value may comprise calculating the dynamic authentication credential as a cryptographic function of the calculated passcode verifier data element value, the obtained dynamic variable value and the obtained cryptographic credential generation key value. In some embodiments calculating the dynamic authentication credential from the calculated passcode verifier data element value, the obtained dynamic variable value and the obtained cryptographic credential generation key value may comprise calculating the dynamic authentication credential as the result of applying an irreversible (cryptographic) function to the calculated passcode verifier data element value, the obtained dynamic variable value and the obtained cryptographic credential generation key value. In some embodiments applying the irreversible function may comprise applying a (secure) cryptographic hash function to a combination of the calculated passcode verifier data element value, the obtained dynamic variable value and the obtained cryptographic credential generation key value. For example, in some embodiments the (secure) cryptographic hash function may comprise one of the SHA-2 or SHA-3 (Secure Hash Algorithm) family of functions. In some embodiments applying the irreversible function may comprise applying a secure cryptographic keyed-hash function to a combination of the calculated passcode verifier data element value and the obtained dynamic variable value using the obtained cryptographic credential generation key value as a key for the keyed-hash function. For example, in some embodiments the keyed-hash function may comprise the HMAC (Hash-based Message Authentication Code or keyed-hash message authentication code) function. In some embodiments applying the irreversible function may comprise applying a (secure) cryptographic encryption (or decryption) function to a combination of the calculated passcode verifier data element value and the obtained dynamic variable value using the obtained cryptographic credential generation key value as an encryption (or decryption) key. For example, in some embodiments the encryption function may comprise the AES (Advanced Encryption Standard) encryption algorithm] and providing, by the first user device to the access device in the interaction, the verification cryptogram, wherein the authorization request message further comprises the verification cryptogram, and wherein the remote server computer uses the verification cryptogram to determine if the user of the first user device is authorized to conduct the interaction. [Murdoch, para. 194 discloses calculating the dynamic authentication credential from the calculated passcode verifier data element value, the obtained dynamic variable value and the obtained cryptographic credential generation key value may comprise calculating the dynamic authentication credential as a cryptographic function of the calculated passcode verifier data element value, the obtained dynamic variable value and the obtained cryptographic credential generation key value. Para. 201 discloses a method for verifying a value of a dynamic authentication credential is provided. In some embodiments some or all steps of the method may be performed by any of the authentication servers described elsewhere in this description. In some embodiments the method may comprise some or all of the steps of any of the methods for verifying a value of a dynamic authentication credential described elsewhere in this description.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Murdoch’s system with modified McDonald’s system, with a motivation to generate passcode verifier data element by calculating it with an irreversible function of not only the passcode value but also the high entropy passcode-blinding data element value which would make an exhaustive search attack would be computationally infeasible [Murdoch, para. 247]

Regarding claim 7, modified McDonald teaches the method of claim 1, but McDonald does not teach wherein the access token additionally comprises a verification value, an expiration date, and a user identifier.
However, Murdoch does teach wherein the access token additionally comprises a verification value, an expiration date, and a user identifier. [Murdoch, para. 180 discloses the authentication server may be adapted to verify the validity of a dynamic authentication credential generated by a client or token. In some embodiments the authentication server has access to user and/or token specific information. Such user and/or token specific information may include for example a user identification data element (user id), secret data such as a passcode verifier, key related data to generate or obtain the value of a cryptographic key that the token (presumably) has used to generate the dynamic authentication credential. For example, in some embodiments, the token may generate the cryptographic key as a function of the value of a state variable maintained by the token and the authentication server may have access to a state variable representing the value of the state variable of the token. In some embodiments the authentication server may store these data elements in a database which may be comprised in or connected to the authentication server. Para. 240 discloses the dynamic variable may be based on a time value, and the authentication client may be adapted to obtain the dynamic variable client value as a function of a time value of a client clock comprised in the authentication client, and the authentication server may be adapted to obtain the dynamic variable server value as a function of a time value of a server clock comprised in the authentication server, whereby the client clock and the server clock may be synchronized.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Murdoch’s system with modified McDonald’s system, with a motivation to generate passcode verifier data element by calculating it with an irreversible function of not only the passcode value but also the high entropy passcode-blinding data element value which would make an exhaustive search attack would be computationally infeasible [Murdoch, para. 247]

Regarding claim 9, McDonald teaches a first user device comprising: a processor; and a non-transitory computer readable medium coupled to the processer, the non-transitory computer readable medium comprising code executable by the processor [McDonald, para. 17 discloses first device 102 may include a processor 110, a memory 112, a display device 120, a user interface 122, an interface (I/F) 124, and sensors 126. Similarly, second device 104 may include a processor 140, a memory 142, a display device 150, a user interface 152, an interface (I/F) 154, and sensors 156. Processors 110 and 140 of first and second devices 102 and 104 may be configured to execute operations to be hereinafter described. Memories 112 and 142 may store operations, applications, programs, routines, etc., to aid implementing these operations and functions] for performing a method comprising, it recites features similar to features in claim 1, respectively, and therefore are rejected in a similar manner

Regarding claim 10, modified McDonald teaches the first user device of claim 9, the method further comprising: receiving, by the first user device, from the second user device, an encrypted version of the primary access identifier; [McDonald, para. 34 discloses the first device 102 may be a near field communication (NFC) card that, when brought within range of the second device 104, transmits the encrypted account credential 114 and the first share 116 of the master key to the second device 104. In this way, the user has his or her username and password automatically transmitted to the second device 104 in a secure manner for authentication. Various additional security measures may also be implemented in conjunction with the encrypted account credential 114, such as, the encrypted account credential 114 may further include randomized data. Also, a digital signature may be transmitted with the encrypted account credential 114 to the second device 104 for authenticity and to prevent tampering. Further, the master key may be encrypted with a master password for additional security], but McDonald does not teach providing, by the first user device to the access device in the interaction, the encrypted version of the primary access identifier, wherein the authorization request message further comprises the encrypted version of the primary access identifier, and wherein the remote server computer decrypts the encrypted version of the primary access identifier to determine the primary access identifier.
However, Spencer does teach providing, by the first user device to the access device in the interaction, the access token, the variable value, and the salt, the access device thereafter generating an authorization request message comprising the access token, the variable value, and the salt. [Spencer, para. 50 discloses first device 235 sends the scanned access code 250, such as a QR credential, to authentication server 230. Upon receipt of the access code, authentication server 230 associates the User ID or Device ID from first device 235 with the resource server 215 hosting the server application that initially requested the QR code. Device ID is a unique string that is created by authentication server 230 when the user registers a device with authentication server 230. It is assigned to the user's authentication server account and passed to the registered device. The User ID here refers to a unique string that is created by authentication server 230 and associated with a user account when a user account is created in authentication server 230. This association acts as a secure resource authorization code or credential for subsequent login attempts to the secure resource. Para. 51 discloses this system can also be used to gain access to the resource for first device 235. Upon receipt of the access code from the authenticated first device, first device 235, having been authenticated, can now provide access to the secure resource for future direct access. Optionally only after the following steps 5-8 are performed does first device 235, whenever authenticated, have direct access to the secure resource on resource server 215. Para 56 discloses the resource server is also the authorization server, but in an alternative embodiment, the resource server and authorization server are distinct. The token can denote an identifier used to retrieve the authorization information or can self-contain the authorization information in a verifiable manner (e.g., a token string consisting of some data and a signature). Additional authentication credentials, can be required in order for the client to use a token.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Spencer’s system with McDonald’s system, with a motivation to provides an abstraction layer, replacing different authorization constructs (e.g., username and password) with a single token understood by a resource server. This abstraction enables issuing access tokens more restrictive than the authorization grant used to obtain them, as well as removing a resource server's need to understand a wide range of authentication methods. [Spencer, para. 56]

As per claim 11, modified McDonald teaches the first user device of claim 9, wherein the first user device is a wearable device and the second user device is a mobile phone. [McDonald, para. 18 discloses as will be described, first and second devices 102 and 104 may be mobile devices, non-mobile devices, wired devices, wireless devices, or any type of computing device. As an example, first and second devices 102 and 104 may be any type of computing device, such as: personal computers, desktop computers, laptop computers, mobile computers, mobile devices, wireless devices, personal digital assistants, wireless phones, cell phones, smart phones, tablets, near field communication (NFC) cards, or any type of mobile or non-mobile computing device. Para. 46 discloses he teachings herein may be incorporated into (e.g., implemented within or performed by) a variety of apparatuses (e.g., devices). For example, one or more aspects taught herein may be incorporated into a phone (e.g., a cellular phone), a personal data assistant ("PDA"), a tablet, a mobile computer, a laptop computer, a tablet, an entertainment device (e.g., a music or video device), a headset (e.g., headphones, an earpiece, etc.), a medical device (e.g., a biometric sensor, a heart rate monitor, a pedometer, an EKG device, etc.), a user I/O device, a computer, a wired computer, a fixed computer, a desktop computer, a server, a point-of-sale device, an entertainment device, a set-top box, or any other suitable device. These devices may have different power and data requirements]

Regarding claim 12 – 14, it recites features similar to features in claim 5 – 7, respectively, and therefore are rejected in a similar manner

Regarding claim 15, modified McDonald teaches the first user device of claim 9, but modified McDonald does not teach further comprising a secure element, wherein the access token, variable value, and the salt are stored in the secure element.
However, Murdoch does teach further comprising a secure element, wherein the access token, variable value, and the salt are stored in the secure element. [Murdoch, para. 180 discloses the authentication server may be adapted to verify the validity of a dynamic authentication credential generated by a client or token. In some embodiments the authentication server has access to user and/or token specific information. Such user and/or token specific information may include for example a user identification data element (user id), secret data such as a passcode verifier, key related data to generate or obtain the value of a cryptographic key that the token (presumably) has used to generate the dynamic authentication credential. For example, in some embodiments, the token may generate the cryptographic key as a function of the value of a state variable maintained by the token and the authentication server may have access to a state variable representing the value of the state variable of the token. In some embodiments the authentication server may store these data elements in a database which may be comprised in or connected to the authentication server. Para. 150 discloses the memory component (160) may comprise a data memory component that is adapted to permanently or temporarily store data. In some embodiments the data memory component may be adapted to securely store secret data such as cryptographic keys or a passcode-blinding data element. In some embodiments the data memory component may be adapted to store the data of multiple token instances. Para. 232 discloses the apparatus may comprise an authentication server and the memory may comprise a database comprised in or accessible by the authentication server.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Murdoch’s system with modified McDonald’s system, with a motivation to generate passcode verifier data element by calculating it with an irreversible function of not only the passcode value but also the high entropy passcode-blinding data element value which would make an exhaustive search attack would be computationally infeasible [Murdoch, para. 247]

Regarding claim 16, McDonald teaches a remote server computer comprising: a processor; and a non-transitory computer readable medium coupled to the processor, the non-transitory computer readable medium comprising code executable by the processor [McDonald, para. 17 discloses first device 102 may include a processor 110, a memory 112, a display device 120, a user interface 122, an interface (I/F) 124, and sensors 126. Similarly, second device 104 may include a processor 140, a memory 142, a display device 150, a user interface 152, an interface (I/F) 154, and sensors 156. Processors 110 and 140 of first and second devices 102 and 104 may be configured to execute operations to be hereinafter described. Memories 112 and 142 may store operations, applications, programs, routines, etc., to aid implementing these operations and functions] for performing a method comprising: determining, by the remote server computer, a primary access identifier based on the authorization request message; and determining, by the remote server computer, if a user of the first user device is authorized to conduct the interaction [McDonald, para. 21 discloses providing an encrypted account credential 114 from a first device 102 to second device 104 such that the second device 104 can utilize the decrypted account credential 182 in order to enable it to access an account (e.g., a bank account from a bank website 172, a store account from an on-line store website 174, a medical account 176 through a medical website, etc.). It should be appreciated that first device 102 may store a number of encrypted account credentials 114 (e.g., encrypted account credential-1 through encrypted account credential-N) in memory 112. Para. 24 discloses the decrypted account credential 182 may include the user's username and password. The second device 104 may be enabled to access an account for a user based upon the decrypted account credential 182. As an example, a user may be on a website that is requesting a username and a password, based upon the decrypted account credential 182 that includes the username and password, the user may be automatically enabled to access the account (e.g., a bank account from a bank website 172, a store account from an on-line store website 174, a medical account 176 through a medical website, etc.). In this way, the username and password are automatically entered such that the user does not have to manually enter them. In some embodiments, the decrypted account credential 182 may include the website address as well.], but McDonald does not teach receiving, by the remote server computer as part of an interaction, an authorization request message comprising an access token, a variable value, and a salt, each corresponding to a first user device, wherein the variable value comprises a counter value that is an incremented value and that identifies the first user device in the interaction.
However, Spencer does teach receiving, by the remote server computer as part of an interaction, an authorization request message comprising an access token, a variable value, and a salt, each corresponding to a first user device. [Spencer, para. 46 discloses the first device 235, which has been authorized, passes 225 authorization credentials, including device trait characteristics and a user identification, to the authentication server 230 for authentication. The user identification can be those conventionally used such as an e-mail address, user name, pin number, password, user information, or biometric. Para. 47 discloses if authentication is successful, first device 235 receives 240 a successful authentication response.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Spencer’s system with McDonald’s system, with a motivation to provides an abstraction layer, replacing different authorization constructs (e.g., username and password) with a single token understood by a resource server. This abstraction enables issuing access tokens more restrictive than the authorization grant used to obtain them, as well as removing a resource server's need to understand a wide range of authentication methods. [Spencer, para. 56]
However, McDonald in view of Spencer does not teach, wherein the variable value comprises a counter value that is an incremented value and that identifies the first user device in an interaction, but Murdoch does teach, wherein the variable value comprises a counter value that is an incremented value and that identifies the first user device in an interaction. [Murdoch, para. 13 discloses the event related variable may comprise a counter and the update algorithm may comprise the monotonic incrementing (or decrementing) of the counter. Para. 99 discloses the client may obtain the value of a dynamic variable. In some embodiments the value of the dynamic variable may be based on a counter maintained by the client. In some embodiments the client may synchronize its value of such a counter with the corresponding counter value maintained by the server. In some embodiments the value of the dynamic variable may be based on an external data element that the client may receive for example in a message from the server.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Murdoch’s system with modified McDonald’s system, with a motivation to generate passcode verifier data element by calculating it with an irreversible function of not only the passcode value but also the high entropy passcode-blinding data element value which would make an exhaustive search attack would be computationally infeasible [Murdoch, para. 247]

Regarding claim 17, modified McDonald teaches the remote server computer of claim 16, but modified McDonald does not teach the method further comprising: receiving, by the remote server computer, a first verification cryptogram; generating, by the remote server computer, based on the primary access identifier, the variable value, and the salt, a diversified cryptographic key; generating, by the remote server computer, a second verification cryptogram based on the diversified cryptographic key, the access token, and interaction information; and comparing, by the remote server computer, the first verification cryptogram against the second verification cryptogram, wherein the user of the first user device is authorized to conduct the interaction if the second verification cryptogram matches the first verification cryptogram.
However, Murdoch does teach the method further comprising: receiving, by the remote server computer, a first verification cryptogram; [Murdoch, para. 214 discloses obtaining, by an authentication client, a dynamic variable client value; obtaining, by an authentication client, a cryptographic credential generation key client value; retrieving, by the authentication client, from memory a passcode-blinding data element value; receiving, by the authentication client, a passcode value from the user] generating, by the remote server computer, based on the primary access identifier, the variable value, and the salt, a diversified cryptographic key; [Murdoch, para. 214 discloses calculating, by the authentication client, a dynamic authentication credential as a second irreversible client function of the obtained dynamic variable client value, the obtained cryptographic credential generation key client value and the calculated passcode verifier data element client value;] generating, by the remote server computer, a second verification cryptogram based on the diversified cryptographic key, the access token, and interaction information; [Murdoch, para. 214 discloses calculating, by the authentication client, a passcode verifier data element client value as a first irreversible client function of the retrieved passcode-blinding data element value and the received passcode value;] and comparing, by the remote server computer, the first verification cryptogram against the second verification cryptogram, [Murdoch, para. 214 discloses comparing, by the authentication server, the received dynamic authentication credential with the calculated credential reference value to verify whether the received dynamic authentication credential matches the calculated credential reference value. In some embodiments the method may further comprise the step of generating, by the authentication server, a signal indicating whether the received dynamic authentication credential matches the calculated credential reference value]wherein the user of the first user device is authorized to conduct the interaction if the second verification cryptogram matches the first verification cryptogram. [Murdoch, para. 214 discloses in some embodiments the method may further comprise the step of the computer-based application performing a first action if the received dynamic authentication credential matches the calculated credential reference value and a second action if the received dynamic authentication credential doesn't match the calculated credential reference value. Para. 206 discloses verifying whether a first value matches a second value may comprise or may consist of verifying whether the first value is equal to the second value. In some embodiments verifying whether a first value matches a second value may comprise or may consist of verifying whether a first function of the first value is equal to a second function of the second value. For example, in some embodiments verifying whether a first value matches a second value may comprise or may consist of verifying whether a first bit string representation of the first value is equal to a truncated version of a second bit string representation of the second value. In some embodiments verifying whether a first value matches a second value may comprise or may consist of verifying whether a mathematical relation between the first value and the second value is true.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Murdoch’s system with modified McDonald’s system, with a motivation to generate passcode verifier data element by calculating it with an irreversible function of not only the passcode value but also the high entropy passcode-blinding data element value which would make an exhaustive search attack would be computationally infeasible [Murdoch, para. 247]

Regarding claim 18, modified McDonald teaches the remote server computer of claim 16, but McDonald does not teach wherein the step of determining the primary access identifier based on the authorization request message comprises decrypting the access token to determine the primary access identifier.
However, Spencer does teach wherein the step of determining the primary access identifier based on the authorization request message comprises decrypting the access token to determine the primary access identifier. [Spencer, para 56 discloses the resource server is also the authorization server, but in an alternative embodiment, the resource server and authorization server are distinct. The token can denote an identifier used to retrieve the authorization information or can self-contain the authorization information in a verifiable manner (e.g., a token string consisting of some data and a signature). Additional authentication credentials, can be required in order for the client to use a token. The access token provides an abstraction layer, replacing different authorization constructs (e.g., username and password) with a single token understood by a resource server. This abstraction enables issuing access tokens more restrictive than the authorization grant used to obtain them, as well as removing a resource server's need to understand a wide range of authentication methods. ]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Spencer’s system with McDonald’s system, with a motivation to provides an abstraction layer, replacing different authorization constructs (e.g., username and password) with a single token understood by a resource server. This abstraction enables issuing access tokens more restrictive than the authorization grant used to obtain them, as well as removing a resource server's need to understand a wide range of authentication methods. [Spencer, para. 56]

Regarding claim 20, modified McDonald teaches the remote server computer of claim 16, but McDonald does not teach the method further comprising: storing, by the remote server computer, the access token in a secure database in association with the primary access identifier.
However, Murdoch the method further comprising: storing, by the remote server computer, the access token in a secure database in association with the primary access identifier. [Murdoch, para. 180 discloses the authentication server may be adapted to verify the validity of a dynamic authentication credential generated by a client or token. In some embodiments the authentication server has access to user and/or token specific information. Such user and/or token specific information may include for example a user identification data element (user id), secret data such as a passcode verifier, key related data to generate or obtain the value of a cryptographic key that the token (presumably) has used to generate the dynamic authentication credential. For example, in some embodiments, the token may generate the cryptographic key as a function of the value of a state variable maintained by the token and the authentication server may have access to a state variable representing the value of the state variable of the token. In some embodiments the authentication server may store these data elements in a database which may be comprised in or connected to the authentication server.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Murdoch’s system with modified McDonald’s system, with a motivation to generate passcode verifier data element by calculating it with an irreversible function of not only the passcode value but also the high entropy passcode-blinding data element value which would make an exhaustive search attack would be computationally infeasible [Murdoch, para. 247]

Regarding claim 21, modified McDonald teaches the method of claim 1, but McDonald does not teach wherein the counter value is generated by the second user device by incrementing an initial counter value.
Murdoch does teach wherein the counter value is generated by the second user device by incrementing an initial counter value. [Murdoch, para. 13 discloses the event related variable may comprise a counter and the update algorithm may comprise the monotonic incrementing (or decrementing) of the counter. Murdoch, para. 162 discloses the token may be adapted to generate dynamic credentials using a dynamic variable that may comprise an internal value provided by the token. For example, in some embodiments the token may comprise a clock (170) and the token may use as an internal value the time value provided by that clock. In some embodiments the token may maintain a counter and the token may be adapted to use the value of that counter as in internal value to generate a dynamic credential for that instance and update the value of that counter (e.g. by incrementing or decrementing) each time the token uses the value of that counter to generate a dynamic credential.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Murdoch’s system with modified McDonald’s system, with a motivation to generate passcode verifier data element by calculating it with an irreversible function of not only the passcode value but also the high entropy passcode-blinding data element value which would make an exhaustive search attack would be computationally infeasible [Murdoch, para. 247]

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140208112 A1 to McDonald et al., (hereinafter, “McDonald) in view of US 20160337351 A1 to Spencer et al., (hereinafter, “Spencer”) in further view of US 20170195316 A1 to Murdoch and US 10700875 B1 to Daruwalla et al., (hereinafter, “Daruwalla”).
Regarding claim 19, modified McDonald teaches the remote server computer of claim 16, but modified McDonald does not teach wherein the access token is decrypted using a first cryptographic key of a cryptographic key pair, wherein the access token was encrypted by a second user device using a second cryptographic key of the cryptographic key pair.
However, Daruwalla does teach wherein the access token is decrypted using a first cryptographic key of a cryptographic key pair, wherein the access token was encrypted by a second user device using a second cryptographic key of the cryptographic key pair. [Daruwalla, col. lines discloses the sending party financial institution computing system 106 receives the de-signcrypted message from the receiving party device 104. At step 180, the sending party financial institution computing system 106 verifies the origin authenticity of the de-signcrypted message. For example, in one embodiment, the computing system 106 may have access to the original message sent by the sending party, and the computing system 106 may compare the original message to the de-signcrypted message received from the receiving party device 104 to ensure that it is the same message. In another embodiment, the receiving party device 104 may provide a digital signature with the de-signcrypted message (e.g., by signing the de-signcrypted message with the receiving party's private key). The computing system 106 may then use the receiving party's public key to verify that the de-signcrypted message came from the receiving party. Alternatively, in embodiments where the value transfer message includes a transfer verification token, the computing system 106 may verify the that the value transfer message was created by the sending party device 102 by using the sending party's public key to decrypt the transfer verification token.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Daruwalla’s system with modified McDonald’s system, with a motivation to preserve a message's confidentiality using asymmetric encryption, the sending party retrieves the public key of the receiving party and encrypts, or “signs,” the message to the receiving party using the receiving party's public key and Once the receiving party receives the ciphertext, the receiving party decrypts the message using the receiving party's private key.  [Daruwalla, col. lines 45 - 55]

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434             

                                                                                                                       /DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434